DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2021 has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 10/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16/975,780 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 10/08/2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.


Response to Arguments
	Applicant argues the 07/08/2021 provisional statutory and non-statutory double patenting rejections are now moot. The examiner agrees and withdraws the double patenting rejections.
	Applicant argues deficiencies leading to the rejection of claims under 35 USC § 112 (b) have been corrected. The examiner is persuaded and withdraws the 35 USC § 112 (b) rejection.
	Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Reasons for Allowance below.

Allowable Subject Matter
Claims 13-22 are allowed.
	
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 13, although Takamori discloses a safety fence with a fixed fence section and bending fence sections rotatably connected to each side end of the fixed fence section capable of swinging away from the fixed fence section. Takamori does not disclose a fence with a fixed fence section connected at an end to consecutive, first and second foldable fence sections and a fourth foldable fence section connected to the second foldable fence section. Furthermore, no other prior art can be found to motivate or suggest Applicant’s safety fence including a fourth foldable fence part attached to a lower end portion of the second foldable fence part, and structured to be arranged in parallel with the second foldable fence part, in combination with the remaining limitations of the claim.
The dependent claims would be allowable for at least the same reasons as above.
a first angled fence part attached to an end portion of the fixed fence part, and structured to swing inwardly and outwardly of the fixed fence part; and a second angled fence part attached to an end portion of the second foldable fence part, and structured to swing inwardly and outwardly of the second foldable fence part, in combination with the remaining limitations of the claim.
The dependent claims would be allowable for at least the same reasons as above.

Regarding claim 20, although Takamori discloses a safety fence with a fixed fence section and bending fence sections rotatably connected to each side end of the fixed fence section capable of swinging away from the fixed fence section. Takamori does not disclose a fence with a fixed fence section connected at an end to consecutive, first and second foldable fence sections and a third and fourth foldable fence sections where the third is connected to a lower end of the fixed fence section and the forth is connected to the first foldable fence section, a part supporting and attaching the fixed fence section to the pit or roller covers. Furthermore, no other prior art can be found to motivate or suggest Applicant’s safety fence including a part structured to support the fixed fence part, wherein the part attaches the fixed fence part to the pit cover or a roller cover, in combination with the remaining limitations of the claim.

Regarding claim 21, although Takamori discloses a safety fence with a fixed fence section and bending fence sections rotatably connected to each side end of the fixed fence section capable of swinging away from the fixed fence section. Takamori does not disclose a fence with a fixed fence section connected at an end to consecutive, first and second foldable fence sections, a third foldable fence section connected to a lower end of the fixed fence section, a support supporting the fixed fence section and foldable fence sections. Furthermore, no other prior art can be found to motivate or suggest Applicant’s safety fence including a second foldable fence part attached to an end portion of the first foldable fence part, and structured to swing outwardly of the first foldable fence part; a fourth foldable fence part attached to a lower end portion of the second foldable fence part, and structured to be arranged in parallel with the second foldable fence part; a support structured to support the fixed fence part; a first support member arranged at the support, and structured to additionally support the fixed fence part in parallel with the wheel of the test vehicle; and a second support member arranged at the support, and structured to support the first foldable fence part, the second foldable fence part, and the fourth foldable fence part in series with the fixed fence part, in combination with the remaining limitations of the claim.

Regarding claim 22, although Takamori discloses a safety fence with a fixed fence section and bending fence sections rotatably connected to each side end of the fixed fence section capable of swinging away from the fixed fence section. Takamori does not disclose a a second foldable fence part attached to an end portion of the first foldable fence part, and structured to swing outwardly of the first foldable fence part; a first angled fence part attached to an end portion of the fixed fence part, and structured to swing inwardly and outwardly of the fixed fence part; a second angled fence part attached to an end portion of the second foldable fence part, and structured to swing inwardly and outwardly of the second foldable fence part; a first angle adjustment plate structured to define a range of rotation of the first angled fence part; a second angle adjustment plate structured to define a range of rotation of the second angled fence part; and a connecting member structured to connect the first angle adjustment plate and the second angle adjustment plate to each other such that the fixed fence part and the second foldable fence part are arranged in parallel with each other, in combination with the remaining limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856